Gose, J.
(dissenting)—It appears from the majority opinion that Mrs. Erickson intended to sign the mortgage, and believed that she had done so until some time after the judgment *69lien attached, when she actually signed it. She did not intend to adopt her name written by another as her signature. This is shown, I think, by the entire record. Her failure to sign the mortgage was due entirely to an inadvertence and oversight. An intention to sign an instrument cannot be held equivalent to an actual signing of the instrument. If she intended to sign her own name to the mortgage and failed to do so by inadvertence, it would seem conclusive that she did not intend to adopt her name written by another as her signature. I think the judgment lien should be given precedence of the mortgage. To that extent I dissent from the view expressed by the majority.
Fullerton, J., concurs with Gose, J.